Citation Nr: 0332044	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-10 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to a rating higher than 10 percent for the 
service-connected post-operative residuals of a left knee 
injury with arthritis.  

2.  Entitlement to a rating higher than 20 percent for the 
service-connected instability of the left knee.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from June 1970 to July 1974.  

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision of the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in May 2003.  



REMAND

In evaluating the veteran's request for higher initial 
ratings, the Board considers the medical evidence of record.  
Service connection has been granted for post-operative 
residuals of left knee injury with arthritis, and for 
instability of the left knee.  

At a hearing in May 2003, the veteran testified that his 
service-connected left knee disabilities had been treated 
recently by the VA medical center in Fayetteville, North 
Carolina.  These records are relevant to the veteran's claims 
for increase.  While the Board notes that some VA outpatient 
records have been submitted by the veteran's representative, 
it is unclear whether all recent VA treatment records for the 
service-connected left knee disabilities have been associated 
with the claims folder.  

The duty to assist the veteran in the development of facts 
pertinent to his claims includes obtaining all relevant 
records and to provide him with an adequate examination.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Moreover, the veteran contends that his left knee is painful 
and does not extend fully, which hinders his ability to 
ambulate properly and requires use of a knee brace and cane 
or scooter.  There is a 1996 diagnosis of traumatic arthritis 
of the left knee.  The veteran also underwent arthroscopic 
ligament repair in 2000.  

The veteran maintains that, although he was afforded a VA 
examination in March 2001, this examination did not reflect 
the full extent of his left knee disability to include 
instability, limitation of motion, and chronic pain.  

The report of the March 2001 VA examination found no 
limitation of motion, but noted that pain occurred at 130 
degrees of flexion; extension was shown as 0 degrees.  The 
report contained neither an opinion as to the current 
severity, including functional impairment, of the veteran's 
left knee disabilities, nor any findings as to degenerative 
joint disease, although mild crepitus was noted.  

As such, the Board finds that the veteran's service-connected 
left knee disabilities should be re-examined.  

VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the service-connected post-operative residuals of the left 
knee injury, including the extent he may have additional 
functional impairment due to his pain and painful motion, 
limited or excess movement, weakness, fatigability, and 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, a remand is necessary for a thorough and 
contemporaneous medical examination to determine the current 
severity of the veteran's service-connected left knee 
disabilities.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  

Likewise, the RO has not addressed the finding of generalized 
sensiormotor neuropathy in this case, with respect to the 
veteran's left lower extremity.  The veteran also reported 
having numbness in the knee area, both below and above the 
knee, as well as having left leg stiffness.  

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Accordingly, an examination is required to obtain a medical 
opinion as to whether it is at least as likely as not that 
the veteran's current neuropathy of the left lower extremity 
is related to an incident of service or a service-connected 
disability.

In addition, the veteran has indicated that he has been 
unable to work on a farm during the past few years due solely 
to his service-connected left knee disabilities.  As such, 
clarification as to the level of disability and impact on 
employment would be useful in this case.  

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of Am.  v. Sec'y of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38  U.S.C.A. § 5103(b)(1).  

The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should, in accordance with 
38 U.S.C.A. § 5103A(c), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
the service-connected left knee 
disabilities since 2000, and for 
neuropathy since his discharge from 
service.  The RO should then take all 
necessary steps to obtain copies of all 
records not already contained in the 
claims folder, including up-to-date 
treatment records from the VAMC in 
Fayetteville, North Carolina.  The RO 
should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under 38 U.S.C.A. 
§ 5103A(b)(2).  

2.  The veteran should be invited to 
submit employment records that show the 
effects of his service-connected 
disabilities on his ability to maintain 
employment.  

3. The veteran should be scheduled for a 
VA examination to determine the severity 
of the service-connected left knee 
disabilities.  All indicated studies 
should be performed and all clinical 
findings reported in detail, including 
ranges of motion, degrees of extension 
and flexion, instability, and 
degenerative joint disease.

Specifically, the examiner should express 
an opinion as to whether or not there is 
painful motion or weakness associated 
with the left knee.  The examiner should 
be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the joint is 
used repeatedly over a period of time. 
The examiner should also be asked to 
determine whether the left knee exhibits 
weakened movement, fatigability, or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss.

The examiner should comment on the 
severity of symptoms listed under 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5258, 5259, 5260, 
and 5261 (2003).  

The examiner should also identify the 
employment limitations, if any, and the 
extent thereof, that result from the 
veteran's service-connected disabilities, 
and provide an opinion as to whether it 
is at least as likely as not that the 
veteran's service-connected disabilities 
render him unable to secure or follow a 
substantially gainful occupation.

The examiner should support the opinions 
by discussing medical principles as 
applied to specific medical evidence in 
this case.  In order to assist the 
examiner in providing the requested 
information, the claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

4.  The veteran should be afforded a VA 
examination to determine the nature, 
severity, and etiology of the veteran's 
neuropathy condition of the left lower 
extremity.  All indicated studies should 
be performed and all clinical findings 
reported in detail.  The examiner should 
also review the service medical records 
and post-service medical records and 
offer opinions as to:

(a)  Whether it is at least as 
likely as not that the veteran's 
neuropathy of the left lower 
extremity is related to the 
veteran's left leg stiffness and 
knee strain noted in service in 
1973, or to the veteran's post-
service symptomatology of chronic 
knee pain; and 

(b)  Whether it is at least as 
likely as not that the veteran's 
service-connected left knee 
disabilities (or any other service-
connected disability) caused or 
increased the neuropathy found in 
the veteran's left lower extremity.  

The examiner should support the opinions 
by discussing medical principles as 
applied to the specific evidence in the 
veteran's case. The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

5.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  

6.  After providing the veteran with the 
appropriate time to submit additional 
evidence-see Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003)-the RO should review the 
claims.  This review should consider 
provisions of 38 C.F.R. §§ 4.40 and 4.45, 
dealing with functional impairment due to 
pain, and provisions of 38 C.F.R. § 3.321 
concerning an extraschedular evaluation 
based on interference with employment.  

7.  If any of the desired benefits are 
not granted, an appropriate Supplemental 
Statement of the Case should be furnished 
to the veteran and his representative.  
They should also be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claims and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of those claims.  38 
C.F.R. § 3.655 (2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




